                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                (WESTERN DIVISION)

ZOBELE MEXICO, S.A. DE C.V.,   :                Case No: 1:18-cv-00596-SJD
                               :
                    Plaintiff, :                Judge Susan J. Dlott
                               :                Magistrate Judge Stephanie K. Bowman
          -against-
                               :
TSS TECHNOLOGIES INC.,         :
                               :
                    Defendant. :



                                             ORDER

       This Court grants the motion of Plaintiff Zobele Mexico, S.A. de C.V. for an Entry of

Default Judgment against Defendant TSS Technologies Inc. under Rule 55(b), Fed.R.Civ.P. The

Court finds that Defendant is in default and is liable for damages incurred as a result of breach of

contract in the amount of $2,052,290.00, together with costs in the amount of $450.00 and

prejudgment interest pursuant to R.C. 1343.03(A) in the amount of $65,120.74 for a total

judgment of $2,117,860.74.

       IT IS SO ORDERED.

                                                             S/Susan J. Dlott______________
                                                             Judge Susan J. Dlott
                                                             United States District Court
